Per Curiam.
On the trial of an action for land the court admitted in evidence, over timely objection, a mortgage fi. fa. containing the following description of land: “ one half of the western portion of lot of land No. 154 in the 13th district of Thomas County, Georgia, containing two hundred and forty-five 245 acres, more or less,' the other one half of the lot having been sold to George Hadley,” and also the entry of levy by the sheriff on the land, containing the same description. The objection to both was based on the ground that the description was "too vague, indefinite, and uncertain in law.” Held:
1. It was not erroneous to admit the evidence. It was competent to show by extrinsic evidence what land of the western portion or half of the lot had been previously sold to George Hadley, and thus to apply the description to the land in controversy.
2. The evidence failed to identify any land in the western portion or half of the lot previously sold to George Hadley, and was therefore insufficient to enable the jury to apply to the particular land in controversy the description contained in the mortgage and in the entry of levy by the sheriff. The court therefore erred in overruling the motion for a new trial. Judgment reversed. All the Justices concur.